UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Item 1: Schedule of Investments Vanguard Pennsylvania Tax-Exempt Money Market Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.5%) Pennsylvania (100.5%) Allegheny County PA GO VRDO 0.640% 3/7/17 LOC 3,500 3,500 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.570% 3/1/17 80,720 80,720 Allegheny County PA Hosp. Dev. Auth. Rev. (Jefferson Regional Medical Center) VRDO 0.650% 3/7/17 LOC 5,580 5,580 Allegheny County PA Hospital Development Authority Revenue (Concordia Lutheran) VRDO 0.640% 3/7/17 LOC 40,250 40,250 Allegheny County PA Hospital Development Authority Revenue (Jefferson Regional Medical Center) VRDO 0.650% 3/7/17 LOC 22,000 22,000 1,2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB PUT 0.840% 3/1/17 LOC 20,000 20,000 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.620% 3/1/17 LOC 19,500 19,500 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.620% 3/1/17 LOC 2,000 2,000 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.640% 3/7/17 10,300 10,300 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.630% 3/7/17 LOC 27,995 27,995 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.640% 3/7/17 LOC 11,665 11,665 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.650% 3/7/17 LOC 12,340 12,340 Butler County PA General Authority Revenue (North Allegheny School District Project) VRDO 0.640% 3/7/17 25,810 25,810 Butler County PA Hospital Authority Revenue (Concordia Lutheran Obligated Group) VRDO 0.640% 3/7/17 LOC 11,110 11,110 Butler County PA Hospital Authority Revenue (Concordia Lutheran Obligated Group) VRDO 0.640% 3/7/17 LOC 7,345 7,345 Chambersburg PA Authority Revenue (Wilson College Project) VRDO 0.670% 3/7/17 LOC 9,000 9,000 Chester County PA GO 5.000% 7/15/17 (Prere.) 4,345 4,418 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.570% 3/1/17 45,690 45,690 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.680% 3/7/17 2,100 2,100 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.680% 3/7/17 12,000 12,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.680% 3/7/17 13,500 13,500 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/17 (Prere.) 1,425 1,445 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.630% 3/7/17 LOC 15,965 15,965 East Stroudsburg PA Area School District GO 7.750% 9/1/17 (Prere.) 4,040 4,176 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 2,200 2,200 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 900 900 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 15,200 15,200 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 2,800 2,800 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 6,800 6,800 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 5,700 5,700 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 18,600 18,600 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 10,000 10,000 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 12,000 12,000 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 4,300 4,300 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 500 500 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 LOC 6,500 6,500 Emmaus PA General Authority Revenue VRDO 0.650% 3/7/17 LOC 36,485 36,485 2 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) TOB VRDO 0.670% 3/7/17 2,785 2,785 2 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) TOB VRDO 0.670% 3/7/17 5,230 5,230 2 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) TOB VRDO 0.670% 3/7/17 5,000 5,000 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.550% 3/1/17 50,000 50,000 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.570% 3/1/17 11,390 11,390 Haverford Township PA School District GO VRDO 0.640% 3/7/17 LOC 11,735 11,735 Lancaster County PA Hospital Authority Health Center Revenue (Masonic Homes Project) VRDO 0.570% 3/1/17 LOC 11,625 11,625 2 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.670% 3/7/17 (Prere.) 3,410 3,410 2 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.670% 3/7/17 (Prere.) 6,765 6,765 2 Lancaster County PA Hospital Authority Revenue (University of Pennsylvania Health System) TOB VRDO 0.680% 3/7/17 3,750 3,750 Lower Merion PA School District GO 5.000% 9/1/17 (Prere.) 6,930 7,071 Lower Merion PA School District GO VRDO 0.630% 3/7/17 LOC 35,595 35,595 Lower Merion PA School District GO VRDO 0.630% 3/7/17 LOC 25,840 25,840 Montgomery County PA GO VRDO 0.560% 3/1/17 28,480 28,480 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.620% 3/7/17 LOC 2,415 2,415 Montgomery County PA Redevelopment Authority Revenue (Forge Gate Apartments Project) VRDO 0.640% 3/7/17 LOC 9,765 9,765 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.650% 3/7/17 5,500 5,500 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.650% 3/7/17 5,090 5,090 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.650% 3/7/17 21,290 21,290 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.600% 3/7/17 8,855 8,855 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.610% 3/7/17 14,805 14,805 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.610% 3/7/17 7,275 7,275 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.670% 3/7/17 LOC 12,000 12,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/17 7,605 7,711 2 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.670% 3/7/17 (13) 9,900 9,900 Pennsylvania GO 4.250% 3/1/17 (Prere.) 6,000 6,000 Pennsylvania GO 5.000% 3/1/17 16,540 16,540 Pennsylvania GO 5.000% 3/1/17 (Prere.) 10,000 10,000 Pennsylvania GO 5.000% 3/1/17 (Prere.) 1,000 1,000 Pennsylvania GO 5.000% 3/15/17 1,330 1,332 Pennsylvania GO 5.000% 5/1/17 14,000 14,098 Pennsylvania GO 5.000% 6/1/17 1,100 1,111 Pennsylvania GO 5.000% 8/1/17 (Prere.) 9,290 9,454 Pennsylvania GO 5.000% 8/15/17 2,275 2,318 2 Pennsylvania GO TOB VRDO 0.670% 3/7/17 5,000 5,000 2 Pennsylvania GO TOB VRDO 0.680% 3/7/17 10,400 10,400 2 Pennsylvania GO TOB VRDO 0.680% 3/7/17 2,000 2,000 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.620% 3/7/17 LOC 25,070 25,070 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.630% 3/7/17 LOC 12,635 12,635 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.640% 3/7/17 LOC 25,525 25,525 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.630% 3/7/17 LOC 15,750 15,750 Pennsylvania Higher Educational Facilities Authority Revenue (Susquehanna University) VRDO 0.660% 3/7/17 LOC 4,100 4,100 2 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.670% 3/7/17 6,665 6,665 2 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) TOB VRDO 0.670% 3/7/17 5,865 5,865 2 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) TOB VRDO 0.710% 3/7/17 4,095 4,095 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.600% 3/7/17 LOC 69,695 69,695 2 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.670% 3/7/17 6,835 6,835 2 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.670% 3/7/17 15,300 15,300 2 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.670% 3/7/17 3,270 3,270 2 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.700% 3/7/17 2,240 2,240 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.670% 3/7/17 20,800 20,800 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.670% 3/7/17 4,700 4,700 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.680% 3/7/17 6,200 6,200 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.680% 3/7/17 16,730 16,730 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.680% 3/7/17 3,370 3,370 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.700% 3/7/17 6,530 6,530 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.700% 3/7/17 24,910 24,910 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.700% 3/7/17 20,600 20,600 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.700% 3/7/17 16,075 16,075 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.700% 3/7/17 970 970 Pennsylvania Infrastructure & Investment Authority Revenue CP 0.760% 3/6/17 5,013 5,013 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/17 1,500 1,518 2 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.670% 3/7/17 6,315 6,315 Pennsylvania State University Revenue PUT 0.660% 6/1/17 42,000 42,000 2 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.670% 3/7/17 (Prere.) 10,500 10,500 Philadelphia Airport CP 0.830% 3/8/17 LOC 3,000 3,000 Philadelphia Airport CP 0.820% 4/5/17 LOC 6,000 6,000 Philadelphia Airport CP 0.820% 6/15/17 LOC 12,000 12,000 Philadelphia Authority for Industrial Development Revenue (Gift of Life Donor Program) VRDO 0.630% 3/7/17 LOC 9,975 9,975 Philadelphia PA Airport Revenue VRDO 0.650% 3/7/17 LOC 31,555 31,555 Philadelphia PA Airport Revenue VRDO 0.670% 3/7/17 LOC 19,190 19,190 2 Philadelphia PA Authority for Industrial Development Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.670% 3/7/17 7,500 7,500 2 Philadelphia PA Authority for Industrial Development Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.670% 3/7/17 3,750 3,750 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/17 5,910 5,931 Philadelphia PA Gas Works Revenue 5.000% 10/1/17 (Prere.) 11,000 11,267 Philadelphia PA Gas Works Revenue CP 0.800% 4/4/17 LOC 21,500 21,500 Philadelphia PA Gas Works Revenue VRDO 0.620% 3/7/17 LOC 5,545 5,545 Philadelphia PA Gas Works Revenue VRDO 0.630% 3/7/17 LOC 18,000 18,000 Philadelphia PA Gas Works Revenue VRDO 0.640% 3/7/17 LOC 24,225 24,225 Philadelphia PA Gas Works Revenue VRDO 0.640% 3/7/17 LOC 3,690 3,690 2 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.670% 3/7/17 4,765 4,765 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.560% 3/1/17 58,400 58,400 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.560% 3/1/17 3,300 3,300 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.560% 3/1/17 3,500 3,500 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.630% 3/7/17 LOC 40,050 40,050 Philadelphia PA TRAN 2.000% 6/30/17 14,455 14,505 Philadelphia PA Water & Waste Water Revenue VRDO 0.630% 3/7/17 LOC 30,960 30,960 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.610% 3/7/17 LOC 66,400 66,400 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.640% 3/7/17 LOC 10,000 10,000 Ridley PA School District GO VRDO 0.640% 3/7/17 LOC 11,540 11,540 Somerset PA Area School District GO 5.000% 3/15/17 (Prere.) 5,000 5,008 2 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.670% 3/7/17 9,710 9,710 2 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.670% 3/7/17 10,000 10,000 2 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.670% 3/7/17 3,000 3,000 2 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.670% 3/7/17 6,670 6,670 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) VRDO 0.630% 3/7/17 44,200 44,200 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.640% 3/7/17 18,110 18,110 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.660% 3/7/17 2,985 2,985 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 8/15/17 25,000 25,161 University of Pittsburgh PA Revenue CP 0.700% 3/1/17 20,000 20,000 University of Pittsburgh PA Revenue CP 0.710% 3/1/17 20,000 20,000 University of Pittsburgh PA Revenue CP 0.800% 5/1/17 16,621 16,621 University of Pittsburgh PA Revenue CP 0.810% 5/1/17 10,000 10,000 University of Pittsburgh PA Revenue CP 0.810% 5/1/17 20,000 20,000 Washington County PA Hospital Authority Revenue (University of Pennsylvania) VRDO 0.600% 3/7/17 10,495 10,495 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.570% 3/1/17 LOC 6,000 6,000 Total Tax-Exempt Municipal Bonds (Cost $1,961,913) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $202,220,000, representing 10.4% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
